 In the Matter of TRANSUE WILLIAMS STEEL FORGING CORPORATIONSandUNITED MINE WORKERS OF AMERICA, DIVISION No. 5, DISTRICT No. 6Case No. 8-R-1624.Decided November 3, 1944Messrs. J. R. Gorman, R. E. Hess,and E. H.Meeks,of Alliance,Ohio, for the Company._Mr. Joseph Kosteclca,of Bellaire, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America,Division No. 5, District No. 6, herein called the Union, alleging thatquestion affecting commerce had arisen concerning the representa-tion of employees of Transue Williams Steel Forging Corporation,Alliance, Ohio, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore William A. Murdock, Trial Examiner.Said hearing was heldat Lisbon, Ohio, on October 10, 1944.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTransue Williams Steel Forging Corporation is a Delaware cor-poration operating a plant at Alliance, Ohio, where it is engaged inthe manufacture of drop forgings and stampings.The Companypurchases raw materials valued in excess of $1,000,000, annually, ap-59 N. L R. B., No. 13.39 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDproximately 20 percent of which is shipped to it from points outsidethe State of Ohio.During the same periods the Company manu-factures products valued in excess of $1,000,000, approximately 70percent of which is shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Mine Workers of America, Division No. 5, District No. 6,isa labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn July 1944 the Union requested the Company to recognize, it asthe exclusive bargaining representative of the coal miners employedby it.The Company refused this request until such time as theUnion is certified by the Board.The Company is at present operating under an exclusive collectivebargaining contract with International Brotherhood of Blacksmiths,Drop Forgers and Helpers, A. F. of L., herein called the Blacksmiths,covering its production and maintenance employees.The Companycontends that the employees involved herein are covered by its contractwith the Blacksmiths. <The Blacksmiths disclaimed any interest inthe miners, and it further appears that the miners were not eligibleto vote in an election conducted by this Board as a result of whichthe Blacksmiths was certified as the exclusive collective bargainingagent of the Company's production and maintenance employees. Itfurther appears that the Blacksmiths have never sought to representthe miners.Under the circumstances, we find that the coal minersare not covered by the agreement between the Company and the Black-smiths, and that, therefore, said contract does not constitute a bar tothis proceeding.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.',We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the Union presented six membership applicationcards.There-are approximately seven employees in the appropriate unit. TRANSUE WILLIAMS STEEL FORGING CORPORATION41IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the strip coal mine of the Company, excludingforemen and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot, amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Transue WilliamsSteel Forging Corporation, Alliance, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedMine Workers of America, Division No. 5, District No. 6, for thepurposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction, of Election.